                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                                 )
                                                          )       No. 18-cr-448
        v.                                                )
                                                          )       Judge Robert M. Dow, Jr.
CHRISTOPHER SANDERS                                       )
                                                          )

                           MEMORANDUM OPINION AND ORDER

        For the reasons set forth below, Defendant Christopher Sanders’ motion to suppress [35]

is denied. This case remains set for further status hearing on January 21, 2020, at 9:00 a.m.

I.      Background

        On the morning of August 18, 2017, Chicago police officers Dean Ewing and Thomas

Creamer arrested defendant for the state charges of UUW by a felon and aggravated unlawful use

of a weapon. Tr. 5, 32. 1 After Defendant’s arrest, officers transported him to the tactical office in

the Fifth District police station. Id. 6, 32. The tactical office, which is located directly next to the

rear exit of the police station, is approximately 12 feet long by 12 feet wide and has a metal bench

and bar that are both affixed to the wall. Id. 6, 33. Once inside the tactical office, Officers Ewing

and Creamer inventoried Defendant’s personal property and removed any shoelaces and belts. Id.

7, 33. The officers handcuffed Defendant to the room’s metal bar for officer safety and to prevent

him from escaping out through an unlocked door at the rear exit of the station. Id. 7-8, 33-34.

        During processing, Officer Ewing ran Defendant’s criminal history and discovered that he

was a convicted felon. Id. 12. Specifically, Defendant has a 2009 conviction for armed robbery

and a 2014 conviction for being a felon in possession of a firearm. See Gov’t Exs. 2 & 3.


1
  Citations to “Tr.” are taken from the transcript of an evidentiary hearing held on July 25, 2019, at which
the Government presented the testimony of the two arresting officers, who were subject to cross-
examination by defense counsel. Defendant did not testify, nor did he call any witnesses.
According to the testimony of both officers, at approximately 10:25 a.m., after Defendant was

processed, Officer Ewing personally read defendant each line of his Miranda rights verbatim from

the back of his FOP book. Id. 8-9, 34-35; see also Govt. Ex. 1 (a photocopy of the page that he

read from his FOP book). The officers further testified that, when asked, “Do you understand

each of these rights?” Defendant answered yes. Tr. 9, 35. And when asked, “Do you wish to

answer questions at this time?” Defendant again answered yes. Id. 10, 35. According to the

officers, Defendant then proceeded to tell the officers that he had had the firearm for a while but

had never shot it, and didn’t know if it had been used in any shootings. Id. 10, 36.

       The officers testified that they did not engage in any verbal or physical threats to induce

Defendant to make a statement. Id. 11, 36. In fact, according to the officers, Defendant appeared

“relaxed, calm, at ease” and “compliant and cooperative,” and did not appear to be excessively

nervous, combative, or confused. Id. 11-12, 36-37. The officers further stated that at no time did

Defendant tell them that he wanted a lawyer present or that he did not want to talk to them. Id. 12,

37. In fact, because defendant was being calm and cooperative, the officers allowed him to make

a telephone call from the tactical office, which was not their typical practice. Id. 12-13, 37-38.

II.    Legal Standard

       A criminal defendant’s post-arrest statement is admissible if the defendant was read his

Miranda rights and then knowingly, voluntarily, and intelligently waived those rights. Under the

controlling legal standard, the Government must show that Defendant’s Miranda waive was

“voluntary in the sense that it was the product of a free and deliberate choice.” Berghuis v.

Thompson, 560 U.S. 370, 382 (2010) (quoting North Carolina v. Butler, 441 U.S. 369, 373

(1979)); see also United States v. Brown, 664 F.3d 1115, 1118 (7th Cir. 2011). Whether a person

has validly waived his Miranda rights depends on the totality of the circumstances, including “the



                                                  2
defendant’s background and conduct, the duration and conditions of the interview and detention,

the physical and mental condition of the defendant, the attitude of the law enforcement officials,

and whether law enforcement officers used coercive techniques.” United States v. Quiroz, 874

F.3d 562, 567 (7th Cir. 2017) (internal quotation marks omitted); see also Johnson v. Pollard, 559

F.3d 746, 753 (7th Cir. 2009); Gilbert v. Merchant, 488 F.3d 780, 791 (7th Cir. 2007). In

considering the defendant’s background, a court may take into consideration his “experience with

the criminal justice system.” Brown, 664 F.3d at 1118. And the court of appeals has stressed that

it is “immaterial that [the] defendant did not sign a waiver form.” Id.

III.   Discussion

       Both the standard and its application in this case are straightforward. At the evidentiary

hearing, both officers credibly testified that Officer Ewing read Defendant his Miranda rights

verbatim from the back page of Ewing’s FOP book. The Court cannot see any reason to doubt

that testimony. Miranda has been the law since 1966, and its incantation is familiar to everyday

Americans. Moreover, the officers learned almost immediately that Defendant had prior felony

convictions, from which it was reasonable to surmise that they would have nothing to gain from

dispensing with Miranda warnings, since Defendant likely was familiar with his rights any way.

True, the officers could have provided a written waiver form at the same time, and had they done

so and obtained Defendant’s signature, the instant motion likely would not have been filed. But

the officers’ testimony that Defendant gave an affirmative answer to the question of whether he

understood his rights was credible, and the Seventh Circuit has repeatedly reaffirmed that a written

waiver is not obligatory. See, e.g., Brown, 664 F.3d at 1118; United States v. Montgomery, 390

F.3d 1013, 1017 (7th Cir. 2004) (refusing to extend Miranda to require officers to record all

interrogations); United States v. Jackson, 300 F.3d 740, 748 (7th Cir. 2002) (“The absence of a



                                                 3
signed waiver is not conclusive evidence on the issue of whether a defendant waived his rights.”).

On the basis of the foregoing, the Government has established that Defendant’s waiver of his

Miranda rights was knowing.

       It also was voluntary. Both officers testified without contradiction that Defendant was

taken to a large, unlocked room and was treated cordially without threats, intimidation, or physical

contact. Although Defendant was handcuffed for officer safety and to prevent escape, the officers

found Defendant to be “relaxed, calm, at ease” and “compliant and cooperative.” Indeed, based

on his demeanor, the officers permitted Defendant to make a telephone call from the tactical office.

There was no evidence to the contrary presented at the hearing on any of these points, or any other

suggestion that Defendant was subject to threats, sleep or food deprivation, or anything else

indicating coercion. See, e.g., Berghuis, 560 U.S. at 387 (finding waiver when defendant was

questioned “in a standard-sized room in the middle of the afternoon” and there were no facts

indicating coercion like “an incapacitated and sedated suspect, sleep and food deprivation, and

threats”); United States v. Snodgrass, 635 F.3d 324, 328 (7th Cir. 2011) (finding waiver because

“his decision was not a result of mental or physical harm”); Brown, 664 F.3d at 1118 (finding

waiver due to defendant’s familiarity with the criminal justice system from his prior convictions).

       In opposition to the credible and consistent live testimony of the officers at the hearing,

Defendant submits only his own five-sentence affidavit in which he denies being informed of his

Miranda rights and subsequently confessing to possession of a gun. Defendant, of course, is not

obliged to testify or to call any witnesses, either at an evidentiary hearing or at trial. But the Court

is not obliged, even in a criminal case, to take his side in a credibility contest, particularly when

the other witnesses did provide an opportunity for the Court to gauge their testimony in the crucible

of cross-examination. Indeed, this was exactly the scenario presented in United States v. Edmond,



                                                   4
560 Fed. Appx. 580, 582-83 (7th Cir. Mar. 19, 2014): “Edmond had submitted an affidavit before

the evidentiary hearing, but then at the hearing he declined to testify and instead left uncontradicted

that, after Miranda warnings, he waived his rights to remain silent and to have a lawyer present

during the interview. The district court credited the officer's testimony, and an appellate challenge

to that decision would be frivolous.” Other cases similarly reflect the principle that a fact-finder

may credit the testimony of live witnesses over the testimony of paper affiants. See, e.g., United

States v. Mujahid, 2013 WL 4011000 (N.D. Ill. Aug. 6, 2013) (giving declarations of non-

testifying witnesses “substantially less weight” than live witnesses); United States v. Marzook, 435

F. Supp. 2d 708, 752 (N.D. Ill. 2006) (same).

       Defendant also points to a couple of additional missing details in the written record. First,

Defendant argues that the Court should doubt the officers’ version of events because Officer Ewing

used the passive voice – stating that Defendant was “Mirandized” by the “R/O’s” (reporting

officers), rather than stating that a particular officer read Defendant his Miranda rights – in his

case incident report. Second, Defendant submits that the Court should infer from the omission in

Officer Altenbach’s arrest report of any reference to the reading of Miranda rights that it never

happened. These arguments cannot bear the weight Defendant places on them. Where a court

credits the testimony of the officers as to the compliance with Miranda, “[i]t makes no difference

that the police officer did not explicitly state in his report that [Defendant] had waived his Fifth

Amendment rights.” Edmond, 560 Fed. Appx. at 583 (citing United States v. Freeman, 691 F.3d

893, 900-01 (7th Cir. 2012).




Dated: January 16, 2020                                _________________________________
                                                       Robert M. Dow, Jr.
                                                       United States District Judge

                                                  5
